                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



SCOTTSDALE INSURANCE CO.,                              Case No. 3:17-cv-01407-JR

               Plaintiff,                              ORDER

       v.

NATIONAL WINGS & ARMOR
FOUNDATION, et al.,

               Defendants.


Michael H. Simon, District Judge.

       Plaintiff Scottsdale Insurance Co. brings this action seeking a declaration on whether it

has either a duty to defend or a duty to indemnify under the commercial liability policy (“the

Policy”) it issued to Defendant National Wings & Armor Foundation (National Wings). National

Wings is a defendant in a state court lawsuit for personal injuries (“Underlying Lawsuit”). The

Underlying Lawsuit stems from the death of Austin Lee, who was killed when he and Steven

Todd Preston attempted to fire a projectile from a World War II-era tank destroyer and instead

the projectile misfired inside the turret of the tank destroyer. Preston was also killed. Plaintiff

names as Defendants’ potential claimants against Plaintiff’s liability policy (the Policy): National

Wings; Robert Lee, as personal representative for the Estate of Austin Lee; the Estate of Steven




PAGE 1 – ORDER
Todd Preston; the Preston Family Revocable Trust; and Charles Hegele, who was present when

the projectile was prepared.

          United States Magistrate Judge Jolie A. Russo issued Findings and Recommendation in

this case on November 7, 2018. ECF 60. Magistrate Judge Russo recommended that Plaintiff’s

motion for summary judgment (ECF 47) be granted as to the duty to defend and denied as to the

duty to indemnify and that defendants’ cross-motion for summary judgment (ECF 52) should be

denied.

          Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

          For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”



PAGE 2 – ORDER
       Defendants timely filed an objection, to which Plaintiff responded. Defendants object to

the portion of Magistrate Judge Russo’s recommendation that Plaintiff has no duty to defend

defendants in the Underlying Lawsuit. Neither Plaintiff nor Defendants object to Magistrate

Judge Russo’s recommendation regarding indemnity coverage, namely that because courts

generally determine the duty to indemnify after the underlying liability action has been

completed, both Plaintiff’s and Defendants’ motions for summary judgment regarding indemnity

should be denied as premature. See Ohio Cas. Ins. Co. v. Ferrell Devs., LLC, No. 3:10-cv-162-

AC, at *5 (D. Or. July 27, 2011).

                                           DISCUSSION

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in

the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge . . . ruling

on a motion for summary judgment,” the “mere existence of a scintilla of evidence in support of

the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

       “If the complaint is unclear or ambiguous and may be reasonably interpreted to include

an incident within the coverage of the policy, the insurer has a duty to defend.” U.S. Fid. &
PAGE 3 – ORDER
Guar. Co. v. Star Techs., Inc., 935 F. Supp. 1110, 1113 (D. Or. 1996) (citing Oakridge Cmty.

Ambulance Serv., Inc. v. United States Fid. & Guar. Co., 278 Or. 21, 24, 563 P.2d 164, 166

(1977)). The Oregon Supreme Court established the steps for insurance policy interpretation in

Hoffman Constr. Co. v. Fred S. James & Co., 313 Or. 464, 469-72 (1992). When the parties offer

competing interpretations of policy language, the Court first determines whether the competing

interpretations are plausible when viewed in isolation. Id. If they are, the Court next views the

competing interpretations in light of “the particular context in which that term is used in the

policy and the broader context of the policy as a whole.” Id. If only one interpretation continues

to be reasonable after contextual review, that interpretation controls. Id. If, however, both

interpretations continue to be reasonable, the policy language is deemed legally ambiguous and

construed in favor of coverage for the insured. Id.

       The core of the dispute between the parties concerns the Policy’s “Special Event

Participant Exclusion” (the “Exclusion”). Plaintiff contends that the Exclusion applies, and

therefore Plaintiff does not owe a duty to defend. Defendants contend that the Exclusion is

ambiguous and that as a matter of law ambiguous policy language must be construed in favor of

coverage for the insured; therefore, argue Defendants, the Exclusion should not be read to apply.

Defendants further contend that interpreting the Exclusion to apply in this context would render

the promise of insurance coverage by the policy “illusory.”

       The Exclusion provides:

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE
                              READ IT CAREFULLY.

                        SPECIAL EVENT PARTICIPANT EXCLUSION

               This policy does not apply to “bodily injury,” “property damage”
               or “personal and advertising injury” to any “participant” arising
               out of:


PAGE 4 – ORDER
               1. The practicing for or participation in any athletic event, contest,
               game, demonstration, exhibition, theatrical or musical
               performance, race or show covered by this policy; or

               2. The use of any amusement device operated by you or on your
               behalf.

               For purposes of this endorsement, “participant” shall include
               performers, stagehands, volunteers, drivers, setup crew, pit-crew
               and other persons located in the pit area, security personnel,
               mechanics, stewards, officials or attendants, or any other person
               taking part in paragraphs 1. or 2. of this endorsement.

ECF 1. Defendants do not object to Magistrate Judge Russo’s finding that the event where the

accident took place was a “demonstration.” ECF 60. The Court therefore reviews this finding for

clear error, and finds none. Defendants’ objection regarding the interpretation of the Exclusion is

that it requires more than a “demonstration” to be triggered. Instead, Defendants contend, the

Exclusion requires a demonstration specifically “covered by this policy.”

       Defendants argue that the event in question was not specifically “covered by this policy”

because “[t]he filming project was nowhere scheduled or otherwise identified as a

“demonstration . . . covered by this policy.” ECF 52. In support of this argument, defendants cite

a different portion of the policy entitled “Limitation of Coverage to Designated Premises or

Project,” which states:

               SCHEDULE

               Premises:

               CENTRAL OREGON SHOOTING SPORTS ASSN. GPS
               N43.88846 W120.95222

               Project:

               ___

               (If no entry appears above, information required to complete this
               endorsement will be shown in the Declarations as applicable to this
               endorsement.)


PAGE 5 – ORDER
               This insurance applies only to “bodily injury”, “property damage”,
               “personal and advertising injury” and medical expenses arising out
               of:

               1. The ownership, maintenance or use of the premises shown in the
               Schedule and operations necessary or incidental to those premises;
               or

               2. The project shown in the Schedule.

ECF 48. Defendants argue that because the demonstration was not scheduled as a project it is not

a demonstration “covered by this policy” and therefore the Exclusion does not apply. Defendants

posit that an ordinary insured, reading the Policy as a whole, would reasonably look to the

“Limitation of Coverage to Designated Premises or Project” endorsement’s project schedule to

determine whether the Policy’s scope of coverage was limited to certain projects or events, and

that an insured would reasonably interpret the project schedule as determinative of whether the

filming project was specifically “covered by this policy.” Defendants conclude that because the

filming project was not scheduled, it is a reasonable interpretation that the filming project was

not “covered by this policy” and therefore did not trigger Section 1 of the Exclusion.

       Such an interpretation might (but only might) be plausible if viewed in complete

isolation, as Hoffman Constr. Co. dictates is the first analytical step for the Court. Hoffman

Constr. Co., 313 Or. at 469-72. Viewing Defendants’ interpretation in light of “the particular

context in which that term is used in the policy and the broader context of the policy as a whole,”

however, the interpretation is no longer reasonable.

       Instead, it is clear that the demonstration was “covered by this policy,” despite not being

expressly scheduled as a project, because the Limitation of Coverage also stated that the Policy

applied to designated premises, including the Central Oregon Shooting Sports Association.

ECF 65. Further, the Policy was a special event policy, for the two-day period of 10/27/2015 to

10/29/2015 during which the demonstration in question took place. ECF 48. Thus, the only

PAGE 6 – ORDER
reasonable interpretation is that the demonstration was covered by the policy in light of “the

particular context in which that term is used in the policy and the broader context of the policy as

a whole.” Hoffman Constr. Co., 313 Or. at 470. The Exclusion served to preclude coverage for

risks faced by those “participating” in the demonstration, and limited coverage for the higher risk

associated with those on or near the tank, while providing coverage for third-party spectators or

neighbors.

       Further, such an interpretation does not make the Policy’s coverage illusory. As Plaintiff

acknowledges, the Policy provided coverage to the shooting range and its employees, neighbors

and neighboring property, so long as they were not “participants.” Because the Policy provides

some coverage, even if not for participants, the Policy, interpreted in light of the Exclusion, is

not illusory. See Stack Metallurgical Servs. Inc. v. Travelers Indemn. Co. of Connecticut, 2007

WL 464715, *5 (D. Or. Feb. 7, 2007) (holding coverage not illusory because potential losses

occurring in a variety of circumstances were covered).

                                          CONCLUSION

       The Court adopts the Magistrate Judge’s Finding and Recommendation (ECF 60).

Plaintiff’s Motion for Summary Judgment (ECF 47) is GRANTED as to the duty to defend and

DENIED as to the duty to indemnify. Defendants’ Cross-Motion for Summary Judgment

(ECF 52) is DENIED.

       IT IS SO ORDERED.

       DATED this 22nd day of December, 2018.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 7 – ORDER
